                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

BRANDON WILLARD #170112,                        )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )          NO. 3:19-cv-00823
                                                )
BLAIR LEIBACH, et al.,                          )          JUDGE CAMPBELL
                                                )
       Defendants                               )
                                                )

                               MEMORANDUM AND ORDER
       Plaintiff Brandon Willard, an inmate confined in the Metro-Davidson County Detention

Facility in Nashville, Tennessee, filed a pro se complaint pursuant to 42 U.S.C. § 1983 for

alleged violations of his civil rights. (Doc. No. 1.) The matter is before the Court for a ruling on

Plaintiff’s application to proceed in forma pauperis (“IFP”). (Doc. No. 2.) In addition, the

complaint (Doc. No. 1) is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

                     I.    APPLICATION TO PROCEED AS A PAUPER

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee of $400

required by 28 U.S.C. § 1914(a). Because it appears from Plaintiff’s submission that he lacks

sufficient financial resources from which to pay the full filing fee in advance, the Court

GRANTS his motion (Doc. No. 2) to proceed IFP in this matter.

       However, under Section 1915(b), Plaintiff nonetheless remains responsible for paying the

full filing fee. The obligation to pay the fee accrues at the time the case is filed, but the PLRA

provides prisoner-plaintiffs the opportunity to make a “down payment” of a partial filing fee and
to pay the remainder in installments. Accordingly, Plaintiff is hereby ASSESSED a $350 filing

fee, to be paid as follows:

       (1) The custodian of Plaintiff’s inmate trust-fund account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, “20 percent of the

greater of – (a) the average monthly deposits to Plaintiff’s account; or (b) the average monthly

balance in the plaintiff’s account for the 6-month period immediately preceding the filing of the

complaint.” 28 U.S.C. § 1915(b)(1).

       (2) After the initial filing fee is fully paid, the trust-fund officer must withdraw from

Plaintiff’s account and pay to the Clerk monthly payments equal to 20% of all deposits credited

to Plaintiff’s account during the preceding month, but only when the amount in the account

exceeds $10. Such payments must continue until the entire $350 filing fee is paid in full. 28

U.S.C. § 1915(b)(2).

       (3) Each time the trust account officer makes a payment to this Court as required by this

Order, he must print a copy of the prisoner’s account statement showing all activity in the

account since the last payment made in accordance with this Order and submit it to the Clerk

along with the payment. All submissions to the court must clearly identify Plaintiff’s name and

the case number as indicated on the first page of this order, and must be mailed to: Clerk, United

States District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

       The Clerk of Court is DIRECTED to send a copy of this Order to the Administrator of

the Metro-Davidson County Detention Facility to ensure that the custodian of Plaintiff’s inmate

trust account complies with the portion of 28 U.S.C. § 1915 pertaining to payment of the filing

fee. If Plaintiff is transferred from his present place of confinement, the custodian MUST ensure

that a copy of this Order follows Plaintiff to his new place of confinement for continued



                                                2
compliance with this Order.

                                    II.     INITIAL REVIEW

A.     Standard

       Title 28 U.S.C. § 1915(e)(2) requires the Court to conduct an initial review of any

complaint filed IFP, and to dismiss the complaint if it is facially frivolous or malicious, if it fails

to state a claim upon which relief may be granted, or if it seeks monetary relief against a

defendant who is immune from such relief. In reviewing the complaint to determine whether it

states a plausible claim, “a district court must (1) view the complaint in the light most favorable

to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G

Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff sues under 42 U.S.C. § 1983, which confers a private federal right of action

against any person who, acting under color of state law, deprives an individual of any right,

privilege or immunity secured by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley,

675 F.3d 580, 583 (6th Cir. 2012). To state a § 1983 claim, a plaintiff must allege: (1) a

deprivation of rights secured by the Constitution and laws of the United States, and (2) that “the

deprivation was caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d

584, 590 (6th Cir. 2003) (citations omitted); 42 U.S.C. § 1983.

B.     Plaintiff’s Allegations

       Plaintiff alleges that he was told while at another facility that he has a hernia. (Doc. No. 1

at 11.) He says that on October 8, 2018, months after he arrived at MDCDF, Dr. James Bridges



                                                  3
felt Plaintiff’s hernia and ordered a CT scan, which was done on October 25, 2018. (Id.) Since

that time, Dr. Bridges and nurse practitioner Janet Usher tell him he does not have a hernia, but

they refuse to refer him to a specialist for further tests or treatment. (Id.) Plaintiff alleges that he

is in “very bad pain” and that “it has been 13 months now.” (Id.)

       Plaintiff also alleges that he has pain in one of his teeth when he eats, and that on October

8, 2018, the dental assistant Ms. Byles x-rayed the tooth and told him he would see the dentist

the next day. (Id.) But Plaintiff did not see the dentist (presumably the Dr. Bachali named as a

Defendant to the lawsuit specifically with regard to the dental claim (see Doc. No. 1 at 7, 9))

until February 11, 2019. (Id.) Plaintiff alleges the dentist “would not fix teeth[,] only wanted to

pull teeth.” (Id.) Plaintiff apparently declined to have his tooth pulled, but on October 13, 2018,

a filling fell out of one of his teeth. (Id.) Now, he alleges, he has “two teeth that can be saved but

dentist wants to pull.” (Id.) Furthermore, he alleges that he has a wisdom tooth that does need to

be extracted because it is painful and prone to infections, but “they won’t do that either.” (Id.)

Plaintiff alleges that he has experienced pain when eating for the last year. (Id.)

       In addition to the four individuals mentioned in Plaintiff’s factual claims above, whom he

sues in their official and individual capacities, Plaintiff also sues Warden Blair Leibach,

Assistant Warden Corlew, Desirie Andrews, nurses Diane Heath and Teresa Clark, Core Civic,

and Correct Care Solutions. For relief, Plaintiff seeks surgery, unspecified fees, costs and money

damages, and any other appropriate relief. (Doc. No. 1 at 11.)

C.     Analysis

       Prison conditions violate the Eighth Amendment when they “deprive inmates of the

minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

Deliberate indifference to an inmate’s serious medical needs “constitutes the unnecessary and



                                                   4
wanton infliction of pain” and violates the Eighth Amendment rights of convicted prisoners and

Fourteenth Amendment rights of pretrial detainees. Ruiz v. Martin, 72 F. App’x 271, 275 (6th

Cir. 2003) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Miller v. Calhoun Cnty., 408

F.3d 803, 812 (6th Cir. 2005). A “serious medical need” is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Villegas v. Metro. Gov’t of Nashville, 709 F.3d

563, 570 (6th Cir. 2013). The “deliberate indifference” necessary to violate the constitution is a

higher standard than negligence and requires that the official know of and disregard an excessive

risk to the inmate. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiff’s allegation that he has been in severe pain for thirteen months and that

Defendants Bridges and Usher have refused to provide or authorize any further diagnostic testing

or adequate treatment for his pain since ruling out a hernia in October 2018 is sufficient to state a

colorable claim against those Defendants in their individual capacities under that standard.

However, because he does not allege facts indicating that the alleged deprivation is the result of

any corporate custom or policy, Plaintiff fails to state a claim against either Defendant in their

official capacities 1 or against Core Civic or Correct Care Solutions themselves. See Thomas v.

Coble, 55 F. App’x 748, 749 (6th Cir. 2003) (holding that an inmate only states a claim against a


1
   Regardless of whether the individual Defendants are employed by the Metropolitan
Government or a private corrections contractor, suits against them in their official capacities are
the equivalent of suits against their employers. See Alkire v. Irving, 330 F.3d 802, 810 (6th Cir.
2003) (holding that “individuals sued in their official capacities stand in the shoes of the entity
they represent”); Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1245 (6th Cir. 1989) (explaining
that suit against government employee in official capacity is “essentially a suit directly against
the local government unit”); Galloway v. Swanson, No. 5:09CV02834, 2012 WL 646074, at *8
(N.D. Ohio Feb. 28, 2012), aff’d sub nom. Galloway v. Anuszkiewicz, 518 F. App’x 330 (6th Cir.
2013) (“An official capacity claim against an employee of a private corporation is viewed as a
claim against the corporate entity itself.”).


                                                 5
corporation performing traditional state functions when he alleges that his injury was caused by

an action taken pursuant to some official policy or custom); Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 692 (1978) (holding local government is liable under Section 1983 only when violation

occurs pursuant to government’s policy or custom).

       Plaintiff also states a claim against Dr. Bachali in his individual capacity pertaining to his

dental treatment, both with regard to the failure to treat his painful and infection-prone wisdom

tooth and the allegedly unnecessary preference to extract Plaintiff’s other teeth rather than treat

them. The Sixth Circuit “has found dental health to be of great importance” for inmates. Flanory

v. Bonn, 604 F.3d 249, 255 (6th Cir. 2010). Ordinarily, “[w]here a prisoner has received some

medical attention and the dispute is over the adequacy of the treatment, federal courts are

generally reluctant to second guess medical judgments and to constitutionalize claims which

sound in state tort law.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). To prevail

under those circumstances, an inmate must establish that the treatment he received was “so

woefully inadequate as to amount to no treatment at all.” Ruiz, 72 F. App’x at 276 (quoting

Westlake, 537 F.2d at 860 n.5).      In the context of another case about an inmate’s dental

treatment, the Sixth Circuit elaborated on that standard:

       [P]rison officials may not entirely insulate themselves from liability under § 1983
       simply by providing some measure of treatment. Indeed, deliberate indifference
       may be established in cases where it can be shown that a defendant rendered
       “grossly inadequate care” or made a “decision to take an easier but less
       efficacious course of treatment.”

McCarthy v. Place, 313 F. App’x 810, 814 (6th Cir. 2008). Accordingly, a treatment plan

involving the unnecessary extraction of teeth that could be saved by other treatment is sufficient

to state a colorable claim for deliberate indifference under Section 1983. Chance v. Armstrong,

143 F.3d 698 (1998) (discussed with approval in McCarthy); see also Johannes v. Washington,



                                                 6
No. 14-cv-11691, 2015 WL 5634446 (E.D. Mich. Sept. 25, 2015) (denying without prejudice

inmate-plaintiffs’ motion to certify class but allowing discovery to proceed in case involving

“alleged policy of extracting teeth instead of repairing them”).

       However, aside from having taken an x-ray in October 2018, Plaintiff does not allege that

Ms. Byles has had any personal involvement in his dental issues, or that she has the authority to

treat him personally or to alter Dr. Bachali’s plan of treatment. And again, because Plaintiff does

not allege that Dr. Bachali’s refusal to pull his wisdom tooth or to treat his other teeth by any

method other than extraction is the result of any corporate policy, he fails to state a claim against

Dr. Bachali in his official capacity. See Thomas, 55 F. App’x at 749.

       Similarly, Plaintiff’s statement of facts does not implicate any of the other named

Defendants in his medical or dental treatment or lack thereof. To the extent Plaintiff names

Warden Leibach or any other Defendant simply because of their supervisory capacities, the law

is clear that supervisors are not liable under Section 1983 for the actions of their subordinates.

See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (requiring personal involvement in

violation for liability under § 1983). The Sixth Circuit has explained that liability under Section

1983 “must be based on more than respondeat superior, or the right to control employees. Thus,

a supervisory official’s failure to supervise, control or train the offending individual is not

actionable unless the supervisor ‘either encouraged the specific incident of misconduct or in

some other way directly participated in it.’” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)

(quoting Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir.1982)). Although Plaintiff

vaguely mentions having filed a grievance at some point, an alleged failure to take corrective

action in response to an inmate grievance does not supply the necessary personal involvement for

§ 1983 liability on any underlying claim. See George v. Smith, 507 F.3d 605, 609–10 (7th Cir.



                                                 7
2007) (“Ruling against a prisoner on an administrative complaint does not cause or contribute to

the [constitutional] violation....”).   Accordingly, Plaintiff fails to state a claim against any

Defendant other than Bridges, Usher, and Bachali.

                               III.     FURTHER PROCEEDINGS

       The Clerk is DIRECTED to ISSUE PROCESS to Defendants Bridges, Usher, and

Bachali at the address provided in the complaint. All other Defendants to this lawsuit are

DISMISSED, without prejudice to Plaintiff’s ability to file a timely amended complaint alleging

facts establishing their liability in the alleged violation of his Eighth Amendment rights.

       This action is REFERRED to the Magistrate Judge to enter a scheduling order for the

management of the case, to dispose or recommend disposition of any pretrial motions under 28

U.S.C. §§ 636(b)(1)(A) and (B), and to conduct further proceedings, if necessary, under Rule

72(b) of the Federal Rules of Civil Procedure and the Local Rules of Court. The Court’s

determination that the complaint states a colorable claim for purposes of this initial screening

does not preclude the Court from dismissing any claim at any time for the reasons set forth in 28

U.S.C. § 1915(e)(2), nor does it preclude any Defendant from filing a motion to dismiss any

claim under Federal Rule of Civil Procedure 12.

       It is so ORDERED.



                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
